COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00561-CR


RUTH MAREE LARA                                                      APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

      FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      Appellant Ruth Maree Lara attempts to appeal from her conviction for

possession of less than one gram of heroin. The trial court’s certification states

that this is “a plea-bargained case and the defendant has NO right of appeal.”

See Tex. R. App. P. 25.2(a)(2). On November 21, 2013, we notified Lara that the

appeal would be dismissed pursuant to the trial court’s certification unless she or


      1
       See Tex. R. App. P. 47.4.
any party desiring to continue the appeal filed a response on or before

December 2, 2013, showing grounds for continuing the appeal. See Tex. R.

App. P. 25.2(d), 44.3.     We have not received a response.          Therefore, in

accordance with the trial court’s certification, we dismiss the appeal. See Tex. R.

App. P. 43.2(f).


                                                   PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 16, 2014




                                        2